Citation Nr: 0630792	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches, to 
include as secondary to tinnitus.

4. Entitlement to service connection for sleep apnea, to 
include as secondary to tinnitus.

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for a right knee 
disability.

7. Entitlement to service connection for vertigo with 
dizziness.

8. Entitlement to service connection for anxiety/depression 
as secondary to hearing loss/tinnitus.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to February 1955.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for hearing loss, tinnitus, 
headaches, sinusitis, vertigo with dizziness, and 
anxiety/depression are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1. It is not shown that the veteran currently suffers from 
sleep apnea.

2. It is not shown that the veteran has a chronic right knee 
disability.


CONCLUSIONS OF LAW

1. Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).
2. Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, a May 
2006 letter provided certain essential notice prior to the 
readjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  September 2002 and May 2006 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claims.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), March and May 2006 letters informed the veteran 
of disability rating and effective date criteria.  

The veteran's pertinent treatment records have been secured.  
As there is no evidence the veteran currently has a diagnosis 
of sleep apnea or a right knee disability, an examination for 
an opinion as to a possible relationship between the claimed 
disabilities and the veteran's military service or a service 
connected disability is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).   
The veteran has not identified and the record does not 
indicate that any pertinent, obtainable evidence relating to 
these claims remains outstanding.  Thus, VA's duties to 
notify and assist are met.   Accordingly, the Board will 
address the merits of these claims.

B.	Factual Background, Legal Criteria, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Disability 
that is proximately due to or the result of a service-
connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee Disability and Sleep Apnea

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to a 
right knee disability or sleep apnea.  February 1955 service 
separation clinical examination revealed a scar on the 
veteran's right knee; there was no pain or swelling.  He 
reported injuring his knee in 1951.  On clinical evaluation, 
his lower extremities, sinuses, lungs, mouth, and throat were 
normal.  On April 1959 periodic (reserve service) 
examination, he reported he did not have frequent trouble 
sleeping; clinical evaluation revealed a right patella scar.

In a January 2003 statement, the veteran alleged that after 
he injured his right knee, he often overused it during 
service and that it would swell, become painful, and require 
medical treatment.

The threshold requirement that must be met in order to 
establish claims for direct and secondary service connection 
is competent evidence (a medical diagnosis) of current 
chronic disability.  Here, post-service medical treatment 
records are negative for symptoms, findings, diagnosis or 
treatment of a chronic right knee disability or of sleep 
apnea.  The veteran has not indicated that there are any 
outstanding records that would show such disabilities.  In 
the absence of proof of a present disability, there cannot be 
a valid claim of direct or secondary service connection; 
thus, it is unnecessary to proceed any further analysis of 
these claims.  See Hickson, supra; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of 
the evidence is against these claims, and they must be 
denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for a right knee disability is denied.
REMAND

Private treatment records show treatment for and diagnoses of 
hearing loss, tinnitus, headaches, sinusitis, vertigo, and 
anxiety/depression.  DD Form 214 indicates the veteran served 
in the Armed Infantry during service (and consequently likely 
was exposed to some degree of noise trauma in service).  On 
service entrance examination, the veteran reported having 
frequent or severe headaches; clinical evaluation revealed 
the headaches were mild.  On April 1959 postservice periodic 
examination, the veteran reported having sinusitis. 

October 2002 letters from Dr. W. H. and Dr. W. M. R. appear 
to relate the veteran's hearing loss, tinnitus, and vertigo 
to loud noise exposure; Dr. W. M. R. also relates the 
veteran's sinusitis and headaches to his military service.  
While Dr. W. H. notes the veteran's anxiety and depression 
are secondary to his ear problems, Dr. W. M. R. concludes 
they are related to his military service.  A November 2002 
letter from audiologist S. P. C. reports the veteran has 
bilateral sensorineural hearing loss, tinnitus, and 
occasional vertigo.  She notes the veteran reported his 
military service exposed him to "excessive noise with no 
hearing protection for two years" and that while he was 
exposed to noise during thirty-eight years of employment with 
Texaco, he had good hearing protection.  She concluded the 
configuration of the veteran's hearing loss was consistent 
with "exposure to excessive noise with no hearing 
protection."  However, these letters do not explain the 
rationale for the opinions provided and are based on what 
appears to be an incomplete history of noise exposure.  
Notably, while S. P. C. stated the veteran had post-service 
noise exposure in his thirty-eight year job with Texaco, 
neither Dr. W. M. R. nor Dr. W. H. reported this noise 
exposure.  Additionally, while the veteran has alleged that 
his headaches are secondary to tinnitus, none of the above 
letters have addressed such an etiological relationship, 
while the opinions of Dr. W. H. and Dr. W. M. R. regarding 
the etiology of the veteran's anxiety and depression 
conflict.

The Board notes that the RO scheduled the veteran for QTC-VA 
examinations in March 2006.  He neither appeared for these 
examinations nor provided good cause for his failure to 
appear.  VA regulations state that when entitlement to a 
benefit cannot be established without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, in an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655.  However, as the medical opinions 
cited above are inadequate to make a conclusive determination 
regarding the veteran's claims (and as the veteran was not 
fully advised that the examinations are critical to his 
claims) the Board finds it necessary to remand the case to 
try to again schedule the veteran for examinations.

Additionally, it appears that pertinent medical records 
remain outstanding.  Medicare insurance claims show the 
veteran has undergone several sinus and nasal endoscopies, 
other sinus related surgeries, an extracranial study in 
February 2001, and a brain MRI in March 2000.  Records of 
these and other treatments noted in Medicare insurance claims 
have not been obtained for the record.  As these records 
might shed additional light on the nature and etiology of the 
veteran's disabilities, they must be secured.  [The veteran 
is advised that when evidence sought in conjunction with a 
claim seeking compensation is not submitted within a year of 
the request for such evidence, the claim will be considered 
abandoned.  38 C.F.R. § 3.158.]  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for hearing 
loss, tinnitus, headaches, sinusitis, 
vertigo, and anxiety with depression 
since service and to provide necessary 
releases for records of such treatment or 
evaluation.  The RO should obtain 
complete records of all such treatment 
and evaluations from all sources 
identified by the veteran.  

2.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist (with audiometric 
studies at the 500 through 4000 hertz 
frequencies) to determine the nature and 
likely etiology of any hearing loss 
disability, tinnitus, and sinusitis.  The 
examiner must review the veteran's claims 
file in conjunction with the examination, 
specifically noting the veteran's SMRs 
and his occupation in service.  The 
examiner should a) determine whether the 
veteran has a hearing loss disability by 
VA standards (i.e., under 38 C.F.R. 
§ 3.385) and/or tinnitus, and, if so, 
opine regarding the likely etiology of 
these disabilities, specifically stating 
whether it is at least as likely as not 
(i.e., a 50% or better probability) that 
any current hearing loss disability or 
tinnitus is related to noise exposure in 
service or is otherwise related to 
service; and b) opine whether it is at 
least likely as not that the veteran's 
sinusitis is related to his active 
service.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then arrange for the 
veteran to be examined by a neurologist 
to ascertain the nature and etiology of 
his headaches and vertigo.  Any indicated 
tests or studies should be completed.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specify the relevant diagnoses and 
then should a) opine whether any 
diagnosed vertigo disorder is at least as 
likely as not related to the veteran's 
active service and/or noise exposure 
therein; b) (if the otolaryngologist 
consulted pursuant to the request above 
indicates that the veteran's tinnitus is 
service-related) opine whether any 
diagnosed headache disorder is at least 
as likely as not (50% or better 
probability) related to the tinnitus; and 
c) opine whether there is any objective 
evidence supporting a finding that the 
headaches noted on the veteran's service 
entrance examination increased in 
severity during his military service.  
The examiner must explain the rationale 
for all opinions provided.
4.  The RO should also arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and etiology of 
any anxiety/depression disorder.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should specify 
the relevant psychiatric diagnosis and 
opine whether it is at least as likely as 
not that such disability is related to 
the veteran's active service or (if the 
otolaryngologist consulted in conjunction 
with the request in #2 above relates the 
veteran's hearing loss and/or tinnitus to 
his service) was caused or aggravated by 
his bilateral hearing loss/tinnitus.  The 
examiner must explain the rationale for 
all opinions given.


5.  If the veteran fails to report for 
any examination requested above and 
scheduled to obtain a medical nexus 
opinion, the designated examiner should 
review the claims file and, to the extent 
possible, provide such nexus opinion (in 
the required degree of probability, i.e., 
50% likelihood or better) based on review 
of the claims file.  If the evidence of 
record is inadequate for any nexus 
opinion sought, the consulting physician 
should so indicate.  Each examiner must 
explain the rationale for each opinion 
given. 

6.  The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


